DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract exceeds 150 words, recites the phrases that can be implied, “The invention discloses a…” (in the 1st line) and “provided by the invention” (in the 17th line), and recites the legal terms “comprising” (in the 2nd line) and “comprises” (in the 8th and 11th lines).


The disclosure is objected to because of the following informalities:
In paragraph [7], 3rd line, replace “These” with “The” before “heat”.
In paragraph [80], 2nd line, delete “an injection nozzle” after “wherein”.
In paragraph [97], 4th line, replace “mechanism 425” with either “mechanism 42” or “structure 425” after “longitudinal pushing”.
In paragraph [103], 7th line, replace “4133” with “413101” before “upper chamber”.
In paragraph [111], last line, replace “rotating” with “rotary” before “shaft”.
In paragraph [112], 13th line, replace “rotating” with “rotary” before “shaft”.
Appropriate correction is required.

Claim Objections
Claims 6-10, 13, 14, and 17 are objected to because of the following informalities:
In the 1st lines of claims 6-8, 10, 13, 14, and 17, all of these claims improperly depend from themselves, and thus the dependency of all of these claims should be revised to correct these similar errors.  As examples, it is believed that claim 6 should depend from claim 5, and that claim 7 should depend from claim 6.
In claim 9, 4th line, replace “an” with “a” before “linkage block” in the 5th line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the periphery" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 1 recites the limitation "the mold locking mechanism" in the 11th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the mold locking mechanism comprises” with either “each mold locking mechanism comprises” or “the mold locking mechanisms comprise” to obtain proper antecedent basis with “a plurality of mold locking mechanisms” bridging the 4th and 5th lines of claim 1.
Claim 2 recites the limitation "the reverse thrust sleeve" in the 14th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the reverse thrust sleeve” with “the at least one reverse thrust sleeve” to obtain proper antecedent basis with “at least one reverse thrust sleeve” in the 12th line of claim 2.
Claim 2 recites the limitation "the annular boss" bridging the 14th and 15th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “an” to obtain proper antecedent basis.
Claim 2 recites the limitation "the reverse thrust sleeve" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the reverse thrust sleeve” with “the at least one reverse thrust sleeve” to obtain proper antecedent basis with “at least one reverse thrust sleeve” in the 12th line of claim 2.
Claim 9 recites the limitation "the periphery" bridging the 5th and 6th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 10 recites the limitation "the periphery" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art (including the two references cited in PTO-892) fail to teach or suggest a digital full-automatic die casting apparatus that includes the following structural features (of independent claim 1, from which claims 2-20 depend):
a longitudinal mounting plate and a mold mounted thereon;
a mold locking device comprising a plurality of mold locking mechanisms surrounding a periphery of the mold;
an injection device arranged on the longitudinal mounding plate; and
a PLC controller that is electrically connected to the mold locking device and the injection device,
wherein (each?) mold locking mechanism comprises a mold locking fixed-point assembly arranged on the longitudinal mounting plate, and a hydraulic mold locking assembly connected to the mold locking fixed-point assembly; the mold locking fixed-point assembly comprises a fixed-point servo motor arranged on the longitudinal mounting plate and electrically connected to the PLC controller, a fixed-point screw and connected to the mold, a nut screwed to the fixed-point screw, and a transmission structure connected between the fixed-point servo motor and the nut, wherein the hydraulic mold locking assembly acts on the nut.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,743,190 and US 2018/0056381 are cited in PTO-892 as related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        September 20, 2022